DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 11-14, drawn to a high-strength steel sheet.
Group II, claim(s) 15-18, drawn to a method for producing a high-strength steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the high-strength steel sheet according to claim 11, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016/067626, as cited in the IDS dated 5/13/2019, wherein Kawasaki et al. (US 2017/0298482), as cited in the IDS dated 5/13/2019, hereinafter “Kawasaki” is used and cited herein as an English language equivalent.  Kawasaki obviates the high-strength steel sheet according to claim 11, as explained in detail in the 35 U.S.C 103 rejection below.
During a telephone conversation with Tatsuya Sawada on 2/28/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 11-14.  Affirmation of this election s 15-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/067626, as cited in the IDS dated 5/13/2019, wherein Kawasaki (US 2017/0298482), as cited in the IDS dated 5/13/2019, is used and cited herein as an English language equivalent.
Regarding claim 11, Kawasaki teaches a high-strength steel sheet comprising, a chemical composition containing, in mass%, C: 0.030% or more and 0.250% or less, Si: 0.01% or more and 3.00% or less, Mn: more than 4.20% and 6.00% or less, P: 0.001% or more and 0.100% or less, S: 0.0001% or more and 0.0200% or less, N: 0.0005% or more and 0.0100% or less, and Ti: 0.003% or more and 0.200% or less, and optionally at least one selected from the group consisting of Al: 0.01% or more and 2.00% or less, Nb: 0.005% or more and 0.200% or less, B: 0.0003% or more and 0.0050% or less, Ni: 0.005% or 
more and 0.0050% or less, and the balance consisting of Fe and incidental impurities ([0024]-[0025]), which is identical to the instantly claimed chemical composition.
	Kawasaki teaches that its high-strength steel sheet has a microstructure that contains, in area ratio, 15% or more and 55% or less of polygonal ferrite, which reads on ferrite, and 15% or more and 30% or less of martensite, and that contains, in volume fraction, 12% or more of retained austenite, wherein the polygonal ferrite has a mean grain size of 4 µm or less, the martensite has a mean grain size of 2 µm or less, the retained austenite has a mean grain size of 2 µm or less, and the polygonal ferrite, the martensite, and the retained austenite each have a mean grain aspect ratio of 2.0 or less, and 
wherein a value obtained by dividing an Mn content in the retained austenite in mass % by an Mn content in the polygonal ferrite in mass % equals 2.0 or more ([0024]). Kawasaki further teaches that its high-strength steel has a tensile strength of 980 MPa or more and a yield ratio of less than 68% ([0037]).
	It is noted that Kawasaki teaches the polygonal ferrite, the martensite, and the retained austenite each have a mean grain aspect ratio of 2.0 or less ([0024]), which is just outside of the instantly claimed range of more than 2.0 and 15.0 or less. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note for example, that Kawasaki has a microstructure with identical area/volume fractions and identical mean grain sizes, as well as identical tensile strength and yield ratio ([0024], [0037]), as discussed above.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of U.S. Patent No. 10,711,333. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 5 of U.S. Patent No. 10,711,333 teaches an identical composition, microstructure area ratios/volume fraction, average grain sizes, value obtained by dividing a Mn content in the retained austenite by a Mn content in the ferrite, tensile strength, yield ratio, and surface coatings. Claim 1 of U.S. Patent No. 10,711,333 teaches that the ferrite, the martensite, and the retained austenite each have a mean grain aspect ratio of 2.0 or less, which is just outside of the instantly claimed range of more than 2.0 and 15.0 or less. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note for example, that claims 1-2 and 5 of U.S. Patent No. 10,711,333 teaches an identical microstructure area ratios/volume fraction, average grain sizes, value obtained by dividing a Mn content in the retained austenite by a Mn content in the ferrite, tensile strength, and yield ratio.
Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, and 11 of U.S. Patent No. 10,550,446. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of U.S. Patent No. 10,550,446 teaches a composition, microstructure area ratios/volume fraction, average grain sizes, value obtained by dividing a Mn content in the retained austenite by a Mn content in the ferrite, and tensile strength that satisfy or overlap with the instantly claimed ranges. In the case where the claimed prima facie case of obviousness exists. See MPEP §2144.05. Claim 6 of U.S. Patent No. 10,550,446 teaches the same surface coatings as recited in the instant claims 12-14. The claims of U.S. Patent No. 10,550,446 are silent as to the yield ratio and average aspect ratio of crystal grain of each of the ferrite, the martensite, and the retained austenite. However, claims 1-2 of U.S. Patent No. 10,550,446 teaches a composition that satisfies that of the instant claim 11, and claim 11 of U.S. Patent No. 10,550,446 teaches a method of production that is substantially similar to that described in paragraph [0018] of the instant specification. Thus, the instantly claimed yield ratio and average aspect ratio would have naturally flowed from the teachings of claims 1-2 and 11 of U.S. Patent No. 10,550,446.
Claims 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of copending Application No. 16/349,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-14 of the reference application teaches a chemical composition, microstructure, tensile strength, and yield ratio that satisfy or overlap with the instantly claimed ranges, with the exception of the Mn content. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.  Claim 11 of the reference application recites an Mn content of 2.60% or more and 4.20% or less, which is just outside of the instantly claimed range of more than 4.20 and 6.00% or less. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note for example, that claims 11-14 of the reference application have a microstructure, tensile strength, and yield ratio that satisfy or overlap with the instantly claimed ranges. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734